DISSENTING OPINION
Garrett, Judge:
I respectfully dissent.
The court below made the following findings of fact:
(1) That mechanisms of which the articles under consideration are a part are machines in the form of presses used for printing and embossing.
(2) That such machines perform the dual function of embossing and printing.
(3) That they are not in themselves printing presses.
(4) That they are not in themselves embossing presses.
In my opinion these findings are supported not simply by the preponderance of the evidence but bjr all the evidence, except the. single ■expression of the one witness, Eckels, “It is practically more of a printing press than anything else.”
If this were all, it might be controlling, but it will be noted from the testimony, as quoted in the majority opinion, that the sentence is only a part. It follows immediately after other testimony describing with exactness just what the machines do.
*313It is perfectly obvious from this testimony that the machine without the printing feature would be useless for the purposes for which designed; it is equally obvious that it would be so without the embossing feature. It is, therefore, a combination machine having two functions to perform, neither one of which dominates the other. I therefore concur in the j udgment .of the Customs Court.